Title: Abigail Adams to Mercy Otis Warren, 5 March 1781
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My dear Madam
      Braintree March 5 1781
     
     Your two sons did me the favour of calling upon me yesterday morning and Breakfasting with me. The bad roads prevented their lodgeing here the Night before as they kindly intended. I was very glad to see them, and would have had them remain with me till the Storm was over, but they were apprehensive of worse weather, and chose to go on.
     I feel for these young Gentlemen a particular affection, not only from their own amiable dispositions and agreable Manners, which alone would entitle them to a large share, but from the sincere regard and affection which I bear to their most Excellent Mamma, who I hope has not a doubt of the particular satisfaction and pleasure her Friend takes in the Idea of soon having her for her Neighbour.
     I most sincerely regret the misfortune, both you and your Friends suffer from the disorder of your Eyes, but having a fund of usefull knowledge laid up in store, like the immortal Milton, you may better afford to be deprived of them than others.
     I hoped before this time to have given you some intelligence from abroad—but the Mars brings me only two letters from Mr. Thaxter, written before he left Paris. I find by a few lines of Mr. Dana, that Mr. Guile had many Letters, he sailed in October and has not since been heard of. The best that can be hoped of him, is that he may be taken, and even that is a situation to be deprecated considering the inhumane policy which the New Parliment and the Successes of the Britains at Charlestown have induced them to adopt as you will see from extracts from Mr. Adams Letters to Congress, which I enclose to you, but should be glad may be returnd to me as soon as a safe conveyance offers.
     Retaliation is a painfull task to the Humane Breasts of Americans, yet is certainly due in justice to the worthy suffering citizens and especially to so aged and so respectable a personage as the late President Laurence, and more particularly so on account of the publick character with which he was invested.
     O! My Dear Madam when I reflect upon this worthy Mans situation, I cannot feel sufficient Gratitude to Heaven for preserving my dearest Friend from a similar Situation, and thereby trying me with a calamity which would have “harrowd up my Soul.”
     I congratulate you Madam upon the rising Hero in the South. General Morgan by his repeated Successes has brightned the page of our History, and immortalized his own Name, whilst the opportunely expedition of our Allies checkd the treacherous Arnold in his cruel ravages, and opens a prospect for his speedy destruction. May the ancient Spirit of America rise with her Successes, and crush the venal passion for Gain, may every virtuous citizen cooperate with the Martial Spirit, and drive from these Distressed States the Mercenary invaders since that and that alone is like to give us peace.
     With regard to our commercial affairs, you must have misunderstood me with regard to Tea, because I never had any but what I purchased by the pound for my family. The hankerchiefs sent the other day were a mistake, the flowerd papers had always containd the coulourd hankerchiefs and I did not think to open them.
     Nabby desires to be affectionately rememberd to you and rejoices in the prospect of your removeing, sends her Love to Miss Betsy and Master Gorge as there is no other young Gentlemen at home to share it.
     
      Believe me my dear Madam at all times most affectionately Yours,
      A A
     
    